Citation Nr: 1129239	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to December 1978.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have an eye disorder that is causally or etiologically related to his military service or to a service-connected disorder.


CONCLUSION OF LAW

An eye disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in March 2007, prior to the initial decision in September 2007, that fully addressed all notice elements.  The letter provided him with information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in obtaining such evidence.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim for service connection for an eye disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, or injury pertaining to his eyes during his active military service, and he did not develop an eye disorder until many years after service.  The record contains no probative evidence that demonstrates otherwise. 

The Veteran has claimed that he has a current eye disorder secondary to his service-connected paranoid schizophrenia; however, he has not actually claimed that there was medical causation or aggravation.  Instead, he has asserted that he had sexual intercourse with a prostitute in service, which later led to him being assaulted and sustaining an eye injury after service.  His representative appears to believe that his paranoid schizophrenia is somehow related to his "immoral" actions, but such an argument does not address the fact that an eye disorder occurred after a post-service injury or why someone would attack him years later for his behavior in service.  Indeed, there has been no explanation of why the Veteran's paranoid schizophrenia caused his sexual activities in service or why someone assaulted him due to the psychiatric disorder and behavior in service.  As such, the contention does not present a medical question that could be answered through an examination.  There is also no evidence otherwise suggesting that the current disorder may be related to his service-connected disability.  

Based on the foregoing, there is no event, injury, or disease in service to which a current disorder could be related.  There is also no medical question regarding a relationship between the Veteran's service-connected disability and a current eye disorder.  Therefore, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an eye disorder.  His private treatment records do show that he has right eye esotropia and a macular scar.  Thus, there is evidence of a current disorder.

The Board also notes that the Veteran required glasses due to myopia at the time of his entrance and separation examinations.  See July 1976 Report of Medical History and November 1978 Separation examination.  However, refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of an eye disorder other than myopia, and he has not alleged that his myopia was subject to a superimposed injury or disease during service. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Indeed, as discussed below, the Veteran instead admits that the injury causing his current eye disorder occurred after service.

Likewise, the record does not show symptoms of an eye disorder dating back to service.  Instead, the record indicates that the Veteran sustained an eye injury in March 1991, and he has not contended that there was an earlier injury or onset.  Thus, continuity of symptomatology has not been established.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of an eye disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that an eye disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis of such a disorder to the Veteran's active service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of an eye disorder in service other than myopia.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  In fact, the Veteran has not contended that his eye injury occurred in service or is directly related to an event or injury therein.  Rather, in his March 2007 statement, the Veteran stated that he believed his "immoral" sexual intercourse with a prostitute while on active duty caused someone to hit him in the eye with a piece of wood after he left service.  Therefore, the Board finds that an eye disorder did not manifest during service and has not been shown to be causally or etiologically related to an event, disease, or injury in service.

As to the Veteran's claim that he has an eye disorder that is related to his service-connected paranoid schizophrenia, the Board also finds that the evidence of record does not support this contention.  Although the Veteran has a current diagnosis of a current eye disorder and is service-connected for paranoid schizophrenia, the evidence has not established a relationship between these disorders. 

The Veteran and his representative have asserted that the Veteran engaged in sexual activity with a prostitute in service, which later led someone to attack him years after service.  The Veteran claims that his right eye was injured during that assault and that he developed a right eye disorder.  Private medical records dated in April 1991 do indicate that the Veteran was assaulted in March 1991 and hit in the area of his right eye.  However, there is no indication that the assault and injury were the result of his paranoid schizophrenia.  Indeed, the Veteran and his representative have not offered an explanation as to why his paranoid schizophrenia is related to his sexual behavior in service or why someone would assault him due to such behavior numerous years later.   

The evidence of record does not show a plausible link between a right eye disorder and paranoid schizophrenia that is sufficient to warrant a VA medical examination under McLendon.   Moreover, a VA examiner would not be able to provide an opinion based on anything other than speculation as to why someone would assault the Veteran.  

There is no evidence otherwise relating the Veteran's current right eye disorder to his service-connected paranoid schizophrenia.  Thus, service connection is not warranted on a secondary basis. 

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an eye disorder, and as such, the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.  


ORDER

Entitlement to service connection for an eye disorder, to include as secondary to service-connected paranoid schizophrenia, is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


